Exhibit 10.6
AMENDED AND RESTATED METAL SUPPLY AGREEMENT
between
NOVELIS INC.
(as Purchaser)
and
RIO TINTO ALCAN INC.
(as Supplier)
for the Supply of Remelt Aluminum Ingot
Dated as of January 1, 2008



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS

         
1. DEFINITIONS AND INTERPRETATION
    1  
 
       
1.1 Definitions
    1  
1.2 Currency
    5  
1.3 Vienna Convention
    6  
 
       
2. ALUMINUM
    6  
 
       
2.1 Supply and Sale by the Supplier
    6  
2.2 Purchase by the Purchaser
    6  
2.3 Notification of Quantities of Aluminum Required by the Purchaser
    6  
2.4 Scheduling of Quantities
    7  
2.5 Supplier’s Shipping Obligations
    7  
2.6 Price
    8  
2.7 Quality
    9  
2.8 Payment
    9  
2.9 Delivery
    10  
2.10 Title and Risk of Loss
    10  
2.11 Continuous Supply Chain Improvement
    10  
 
       
3. FORCE MAJEURE
    10  
 
       
3.1 Effect of Force Majeure
    10  
3.2 Definition
    11  
3.3 Notice
    11  
3.4 Pro Rata Allocation
    11  
3.5 Consultation
    12  
3.6 Termination
    12  
 
       
4. ASSIGNMENT
    12  
 
       
4.1 Prohibition on Assignments
    12  
4.2 Assignment within Alcan Group or Novelis Group
    12  
 
       
5. TERM AND TERMINATION
    13  
 
       
5.1 Term
    13  
5.2 Extension
    13  
5.3 Termination
    14  
 
       
6. EVENTS OF DEFAULT
    14  
 
       
7. DISPUTE RESOLUTION
    15  
 
       
7.1 Disputes
    15  
7.2 Negotiation
    15  
7.3 Mediation
    15  
7.4 Arbitration
    17  
7.5 Continuing Obligations
    18  



--------------------------------------------------------------------------------



 



 

         
8. MISCELLANEOUS
    18  
 
       
8.1 Construction
    18  
8.2 Notices
    19  
8.3 Governing Law
    19  
8.4 Judgment Currency
    20  
8.5 Entire Agreement
    20  
8.6 Severability
    20  
8.7 Survival
    20  
8.8 Execution in Counterparts
    20  
8.9 Amendments
    21  
8.10 Waivers
    21  
8.11 No Partnership
    21  
8.12 Taxes, Royalties and Duties
    21  
8.13 Limitations of Liability
    21  
8.14 Confidentiality
    21  
8.15 Protective Arrangements
    23  
 
       
SCHEDULES
       
 
       
1 Aluminum Specifications
       
 
       
2. Low Profile Sow
       



--------------------------------------------------------------------------------



 



 

AMENDED AND RESTATED METAL SUPPLY AGREEMENT
THIS AGREEMENT entered into in the City of Montréal, Province of Quebec, as of
January 1, 2008.

     
BETWEEN:
  NOVELIS INC., a corporation organized under the Canada Business Corporations
Act (“Novelis” or the “Purchaser”);
 
   
AND:
  RIO TINTO ALCAN INC. (formally known as Alcan Inc.), a corporation organized
under the Canada Business Corporations Act (“Alcan” or the “Supplier”).

RECITALS:
WHEREAS the Parties entered into a Metal Supply Agreement dated January 5, 2005
(the “Original Agreement”) relating to the supply of Aluminum at the Delivery
Sites, which agreement expired on December 31, 2007; and
WHEREAS the Parties wish to modify certain of the terms and conditions of the
Original Agreement and amend and restate the Original Agreement by this
Agreement.
NOW THEREFORE, in consideration of the mutual agreements, covenants and other
provisions set forth in this Agreement, the Parties hereby agree as follows:
1. DEFINITIONS AND INTERPRETATION

  1.1   Definitions         For the purposes of this Agreement, the following
terms and expressions and variations thereof shall, unless another meaning is
clearly required in the context, have the meanings specified or referred to in
this Section 1.1:         “Affected Party” has the meaning set forth in
Section 3.1.         “Affiliate” of any Person means any other Person that,
directly or indirectly, controls, is controlled by, or is under common control
with such first Person as of the date on which or at any time during the period
for when such determination is being made. For purposes of this definition,
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of voting securities or other interests, by contract or
otherwise and the terms “controlling” and “controlled” have meanings correlative
to the foregoing.         “Agreement” means this Amended and Restated Metal
Supply Agreement, including all of the Schedules hereto.



--------------------------------------------------------------------------------



 



2

      “Alcan” means Rio Tinto Alcan Inc. and its successors and permitted
assigns.         “Alcan Group” means Alcan and its Subsidiaries from time to
time.         “Aluminum” means aluminum metal conforming to the Specifications
set forth in Schedule 1, produced at the Supplier Facilities.         “Aluminum
Price” for any calendar month means the arithmetic average of the “ MW US
Transaction” price for primary high grade aluminum as published in Platt’s
Metals Week on each day during such calendar month or as otherwise determined
pursuant to Section 2.6(b), less the Oswego Discount.         “Applicable Law”
means any applicable law, rule or regulation of any Governmental Authority or
any outstanding order, judgment, injunction, ruling or decree by any
Governmental Authority.         “Base Contract Tonnage” means in respect of each
Contract Year, *** Tonnes.         “Business Concern” means any corporation,
company, limited liability company, partnership, joint venture, trust,
unincorporated association or any other form of association.         “Business
Day” means any day excluding (i) Saturday, Sunday and any other day which, in
the City of Montréal (Canada) or in the City of New York (United States), is a
legal holiday, or (ii) a day on which banks are authorized by Applicable Law to
close in the city of Montréal (Canada) or in the city of New York (United
States).         “CIF” means CIF as defined in Incoterms 2000, published by the
ICC, Paris, France, as amended from time to time.         “Commercially
Reasonable Efforts” means the efforts that a reasonable and prudent Person
desirous of achieving a business result would use in similar circumstances to
ensure that such result is achieved as expeditiously as possible in the context
of commercial relations of the type contemplated in this Agreement; provided,
however, that an obligation to use Commercially Reasonable Efforts under this
Agreement does not require the Person subject to that obligation to assume any
material obligations or pay any material amounts to a Third Party or take
actions that would reduce the benefits intended to be obtained by such Person
under this Agreement.         “Consent” means any approval, consent,
ratification, waiver or other authorization.

 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



 



3

      “Contract Year” means each calendar year during the Term and any extension
thereof.         “CPT” means, to the extent not inconsistent with the provisions
of this Agreement, CPT as defined in Incoterms 2000, published by the ICC,
Paris, France, as amended from time to time.         “Default Interest Rate”
means the rate of interest charged by the Supplier from time to time on late
payments in accordance with Supplier’s normal commercial practice as indicated
on invoices issued by Supplier to Purchaser hereunder.         “Defaulting
Party” has the meaning set forth in Section 6.         “Delivery Site” means any
of the following facilities of the Purchaser as specified, in respect of each
shipment of Aluminum, in the Monthly Requirement Schedule provided by the
Purchaser hereunder:

  (a)   Logan Aluminum, Russelville, Kentucky;     (b)   Oswego Plant or Port of
Oswego, as applicable, Oswego, New York;     (c)   Berea Plant, Berea, Kentucky;
    (d)   Greensboro Plant, Greensboro, Georgia; and     (e)   such other
facilities of the Purchaser as may be agreed to by the Parties in writing.

      “Disputes” has the meaning set forth in Section 7.1.         “Dollars” or
“$” means the lawful currency of the United States of America.         “Event of
Default” has the meaning set forth in Section 6.         “Force Majeure” has the
meaning set forth in Section 3.2.         “Governmental Authority” means any
court, arbitration panel, governmental or regulatory authority, agency, stock
exchange, commission or body.         “Governmental Authorization” means any
Consent, license, certificate, franchise, registration or permit issued,
granted, given or otherwise made available by, or under the authority of, any
Governmental Authority or pursuant to any Applicable Law.         “Group” means
Alcan Group or Novelis Group, as the context requires.         “ICC” means the
International Chamber of Commerce.



--------------------------------------------------------------------------------



 



4

      “Incoterms 2000” means the set of international rules updated in the year
2000 for the interpretation of the most commonly used trade terms for foreign
trade, as published by the ICC.         “Information” means any information,
whether or not patentable or copyrightable, in written, oral, electronic or
other tangible or intangible forms, stored in any medium, including studies,
reports, test procedures, research, records, books, contracts, instruments,
surveys, discoveries, ideas, concepts, know-how, techniques, manufacturing
techniques, manufacturing variables, designs, specifications, drawings,
blueprints, diagrams, models, prototypes, samples, products, product plans, flow
charts, data, computer data, disks, diskettes, tapes, computer programs or other
software, marketing plans, customer information, customer services, supplier
information, communications by or to attorneys (including attorney-client
privileged communications), memos and other materials prepared by attorneys or
under their direction (including attorney work product), and other technical,
financial, employee or business information or data.         “LME” means the
London Metal Exchange.         “Metal Requirement Schedules” means the Monthly
Requirement Schedule.         “Monthly Requirement Schedule” has the meaning set
forth in Section 2.4(a).         “Novelis” means Novelis Inc. and its successors
and permitted assigns.         “Novelis Group” means Novelis and its
Subsidiaries from time to time.         “Ordinary Course of Business” means any
action taken by a Person that is in the ordinary course of the normal,
day-to-day operations of such Person and is consistent with the past practices
of such Person.         “Original Agreement” has the meaning set out in the
Preamble to this Agreement.         “Oswego Discount” means with respect to
purchases of Aluminium shipped to the Purchaser’s Oswego, New York Delivery
Site, $*** per Tonne or, if shipped to such Delivery Site by barge, $*** per
Tonne.         “Party” means each of the Purchaser and the Supplier as a party
to this Agreement and “Parties” means both of them.

 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



 



5

      “Person” means any individual, Business Concern or Governmental Authority.
        “Purchaser” has the meaning set forth in the Preamble to this Agreement.
        “Representatives” means, with respect to any Person, any of such
Person’s directors, officers, employees, agents, consultants, advisors,
accountants or attorneys.         “Sales Taxes” means any sales, use,
consumption, goods and services, value added or similar tax, duty or charge
imposed by a Governmental Authority pursuant to Applicable Law.        
“Separation Agreement” means the Separation Agreement dated December 31, 2004
between the Parties, as amended, restated or modified from time to time.        
“Specifications” means specifications for Aluminum as set out in Schedule 1, as
such Schedule may be amended from time to time by agreement of the Parties.    
    “Subsidiary” of any Person means any corporation, partnership, limited
liability entity, joint venture or other organization, whether incorporated or
unincorporated, of which a majority of the total voting power of capital stock
or other interests entitled (without the occurrence of any contingency) to vote
in the election of directors, managers or trustees thereof, is at the time owned
or controlled, directly or indirectly, by such Person.         “Supplier” has
the meaning set forth in the Preamble to this Agreement.         “Supplier
Facilities” means smelters owned by the Supplier or any other smelters that
produce LME registered brand aluminum (other than smelters located in India,
Egypt or Iran).         “Term” has the meaning set forth in Section 5.1.        
“Terminating Party” has the meaning set forth in Section 6.         “Third
Party” means a Person that is not a Party to this Agreement, other than a member
or an Affiliate of Alcan Group or a member or an Affiliate of Novelis Group.    
    “Tonne” means 1,000 kilograms.

  1.2   Currency         All references to currency herein are to Dollars unless
otherwise specified.



--------------------------------------------------------------------------------



 



6

  1.3   Vienna Convention         The Parties agree that the terms of the United
Nations Convention (Vienna Convention) on Contracts for the International Sale
of Goods (1980) shall not apply to this Agreement or the obligations of the
Parties hereunder.

2. ALUMINUM

  2.1   Supply and Sale by the Supplier

  (a)   Subject to the terms and conditions of this Agreement, beginning on the
date hereof and continuing throughout the Term of this Agreement, the Supplier
shall supply and sell to the Purchaser in each Contract Year , “CPT the
applicable Delivery Site” (except in the case of shipment by barge to the
Oswego, New York Delivery Site, which shall be delivered CIF Port of Oswego) , a
quantity of Aluminum equal to the Base Contract Tonnage, subject to adjustment
resulting from the monthly purchases of Aluminum pursuant to and in accordance
with Section 2.4 (a).     (b)   The Supplier shall supply Aluminum from a
Supplier Facility of the Supplier’s choosing or from such other sources and
locations as may be agreed by the Parties.

  2.2   Purchase by the Purchaser         Subject to the terms and conditions of
this Agreement, beginning on the date hereof and continuing throughout the Term
of this Agreement, the Purchaser shall purchase and take delivery from the
Supplier in each Contract Year , “CPT the applicable Delivery Site” (except in
the case of shipment by barge to the Oswego, New York Delivery Site, which shall
be delivered CIF Port of Oswego), a quantity of Aluminum equal to the Base
Contract Tonnage, subject to adjustment resulting from the monthly purchases of
Aluminum pursuant to and in accordance with Section 2.4 (a).     2.3  
Notification of Quantities of Aluminum Required by the Purchaser

  (a)   The Purchaser and the Supplier shall use Commercially Reasonable Efforts
to arrange for shipping and delivery schedules to be evenly spread on a monthly
basis throughout each Contract Year.     (b)   The quantity of Aluminum to be
sold and purchased hereunder (i) in each calendar month of the Term shall not
exceed *** Tonnes or be less than *** Tonnes and (ii) in each Contract Year
shall not exceed *** Tonnes or be less than *** Tonnes. Any

 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



 



7

      variations to the sale and purchase of the Base Contract Tonnage in any
Contract Year shall only occur as a result of the monthly purchases of Aluminum
pursuant to and in accordance with Section 2.4 (a).

  2.4   Scheduling of Quantities

  (a)   Subject to Section 2.3(b), throughout the Term of this Agreement, by the
fifteenth (15th) day of each calendar month (and if such day is not a Business
Day, on the Business Day immediately preceding such 15th day), the Purchaser
shall notify the Supplier of:

  (i)   the quantity of Aluminum it will purchase during the following calendar
month; the Purchaser shall use Commercially Reasonable Efforts to ensure that
the quantities identified in the Monthly Requirement Schedules in each Contract
Year are as nearly equal as possible, and in any event would not fluctuate in
respect of delivery in any particular month by more or less than ten percent
(10%) of the Base Contract Tonnage divided by 12; and     (ii)   the Purchaser’s
best estimate (which is non-binding) of its Aluminum requirements during the two
(2) calendar months following the calendar month referred to in
Section 2.4(a)(i);     collectively, the “Monthly Requirement Schedule”.

  (b)   The Parties agree that no less than ***% of the Aluminum delivered
hereunder for each Contract Year shall be delivered to the Purchaser’s Delivery
Site located in Oswego, New York (spread approximately evenly throughout the
year).

  2.5   Supplier’s Shipping Obligations

  (a)   The Supplier shall supply to the Purchaser, in accordance with the terms
hereof, in each month, such quantity of Aluminum as is identified by the
Purchaser in respect of such calendar month in the Monthly Requirement Schedule
for such month delivered by the Purchaser in accordance with Section 2.4.

 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



 



8

  (b)   Notwithstanding the provisions of Incoterms 2000 and Section 2.10, the
Supplier acknowledges its responsibility to make all necessary arrangements for
the shipment and the transportation of Aluminum to the Delivery Site on behalf
of the Purchaser. The Supplier shall act as the disclosed agent of the Purchaser
in entering into contracts for hiring carriers for the shipment of Aluminum
under this Agreement. In doing this, the Supplier shall use Commercially
Reasonable Efforts to obtain competitive freight rates and shall consult with
the Purchaser before entering into any long term contracts for hiring carriers
on behalf of the Purchaser. The Supplier shall use Commercially Reasonable
Efforts to ensure that such transportation is suitable for delivering the
Aluminum to the Delivery Site.     (c)   The Supplier undertakes to maintain the
same practices and levels of service in respect of shipments of Aluminum
hereunder as are consistent with its past and current practices. The Supplier
undertakes to ensure that any shipment of Aluminum supplied hereunder:

  (i)   to the Purchaser’s facilities at the Logan Aluminum Plant, Russelville,
Kentucky, are made by either rail or truck, at the Supplier’s option; and    
(ii)   to the Purchaser’s other Delivery Sites, are made by rail, truck or other
means of transport, at the option of the Supplier; provided that shipment by
barge to the Delivery Site at Oswego, New York, shall require the prior written
consent of the Purchaser, which consent shall not be unreasonably withheld.

  2.6   Price

  (a)   The price payable by the Purchaser to the Supplier for each Tonne of
Aluminum sold and purchased pursuant to Sections 2.1 and 2.2 shall be the
Aluminum Price. The calendar month used for calculating the Aluminum Price for
any shipment of Aluminum shall be the calendar month of shipment set forth in
the relevant Monthly Requirement Schedule.     (b)   In the event that (i) the
LME ceases or suspends trading in Aluminum or (ii) Platt’s Metal Week ceases to
be published or ceases to publish the relevant reference price for determining
the Aluminum Price, the Parties shall meet with a view to agreeing on an
alternative publication or, as applicable, an alternative reference price. If
the Parties fail to reach an agreement within sixty (60) days of any Party
having notified the other to enter into discussions to agree to an alternative
publication or reference price, then the Chairman of the LME in London, England
or his nominee shall be requested to select a suitable reference in lieu thereof
and an appropriate amendment to the terms of this Section 2.6. The decision of
the Chairman or his nominee shall be final and binding on the Parties.



--------------------------------------------------------------------------------



 



9



  2.7   Quality

  (a)   Aluminum supplied under this Agreement shall comply with the
Specifications set forth in Schedule 1. The Supplier shall use Commercially
Reasonable Efforts to notify the Purchaser prior to shipment of any Aluminum
that does not meet Specifications. The Purchaser shall not be required to accept
delivery of any Aluminum that does not meet Specifications. If the Purchaser
does not accept delivery of Aluminum not meeting Specifications, the Supplier’s
obligation shall be limited to the assumption of all costs for return of such
Aluminum to the Supplier, and for the delivery of replacement Aluminum to the
Purchaser. All other express or implied warranties, conditions and other terms
relating to Aluminum hereunder, including warranties relating to merchantability
or fitness for a particular purpose, are hereby excluded to the fullest extent
permitted by Applicable Law.     (b)   If the Specifications for Aluminum
supplied by the Supplier change, the Supplier may propose that the
Specifications set forth in Schedule 1 be amended to reflect such changes, and
Schedule 1 shall be amended with the agreement of both Parties. If the revised
Specifications do not result in increased costs for the processing of such
Aluminum by the Purchaser, the Purchaser shall not withhold or delay its consent
to such proposed amendment to the specifications.     (c)   The Purchaser and
the Supplier shall comply with their obligations set forth in Schedule 1.

  2.8   Payment

  (a)   The Purchaser shall pay the Supplier in full, in accordance with
Supplier’s commercial invoice, for each shipment of Aluminum meeting the
Specifications set out in Schedule 1 or otherwise accepted by Purchaser. Payment
shall be made on the first (1st) day and the fourteenth (14th) day of each month
during the Term (each a “Payment Date”), or if such day is not a Business Day,
then on the immediately following Business Day. Payment shall be made on each
Payment Date in respect of all invoices issued more than 30 days prior to such
payment date and not previously paid, with invoices issued after such date being
payable on the next following Payment Date.     (b)   If the Purchaser believes
that a shipment of Aluminum does not meet the Specifications set out in
Schedule 1 and has rejected such shipment in a timely manner in accordance with
the terms hereof, it need not pay the invoice. However, if the Purchaser
subsequently accepts that the Aluminum complies with the Specifications set out
in Schedule 1, the Purchaser shall pay the invoice and, if payment is overdue
pursuant to Section 2.8(a) above, interest in accordance with Section 2.8(c).  
  (c)   If any payment required to be made pursuant to Section 2.8(a) above is
overdue, the full amount shall bear interest at a rate per annum equal to the
Default Interest Rate



--------------------------------------------------------------------------------



 



10

      calculated on the actual number of days elapsed, accrued from and
excluding the date on which such payment was due, up to and including the actual
date of receipt of payment in the nominated bank or banking account.     (d)  
All amounts paid to the Supplier or the Purchaser hereunder shall be paid in
Dollars by wire transfer in immediately available funds or by ACH to the account
specified by the Supplier or Purchaser, as applicable, by notice from time to
time by one Party to the other hereunder.     (e)   If any Party fails to
purchase or supply, as applicable, any quantity of Aluminum in any month as
required under the terms of this Agreement, such Party shall be liable to the
other Party for all direct damages, losses and costs resulting from such
failure, provided that such other Party shall use its Commercially Reasonable
Efforts to mitigate such damages, losses and costs.

  2.9   Delivery         Aluminum shall be delivered CPT the applicable Delivery
Site except in the case of shipment by barge to the Oswego, New York Delivery
Site, which shall be delivered CIF Port of Oswego. The delivery of Aluminum
pursuant to this Section 2.9 shall be governed by Incoterms 2000, as amended
from time to time.     2.10   Title and Risk of Loss         Title to and risk
of damage to and loss of Aluminum shall pass to the Purchaser as the Aluminum is
delivered by the Supplier to the carrier.     2.11   Continuous Supply Chain
Improvement     2.12   The Parties shall form a work group comprised of four
representatives of each Party to identify opportunities to improve the supply
chain, to agree on performance metrics and to determine appropriate financial
penalties and incentives relative to target performance levels. The Parties
shall use Commercially Reasonable Efforts to complete such process by June 30,
2008. This Agreement will be modified accordingly to reflect any agreements
reached by the Parties in connection with such process.

3. FORCE MAJEURE

  3.1   Effect of Force Majeure         No Party shall be liable for any loss or
damage that arises directly or indirectly through or as a result of any delay in
the fulfilment of or failure to fulfil its obligations in whole or in part
(other than the payment of money as may be owed by a Party) under this Agreement
where the delay or failure is due to Force Majeure. The obligations of the Party
affected by the event of Force Majeure (the “Affected Party”) shall be
suspended, to the extent that



--------------------------------------------------------------------------------



 



11

      those obligations are affected by the event of Force Majeure, from the
date the Affected Party first gives notice in respect of that event of Force
Majeure until cessation of that event of Force Majeure (or the consequences
thereof).     3.2   Definition         “Force Majeure” shall mean any act,
occurrence or omission (or other event), subsequent to the commencement of the
Term hereof, which is beyond the reasonable control of the Affected Party
including, but not limited to: fires, explosions, accidents, strikes, lockouts
or labour disturbances, floods, droughts, earthquakes, epidemics, seizures of
cargo, wars (whether or not declared), civil commotion, acts of God or the
public enemy, action of any government, legislature, court or other Governmental
Authority, action by any authority, representative or organisation exercising or
claiming to exercise powers of a government or Governmental Authority,
compliance with Applicable Law, blockades, power failures or curtailments,
inadequacy or shortages or curtailments or cessation of supplies of raw
materials or other supplies, failure or breakdown of equipment of facilities,
the invocation of Force Majeure by any party to an agreement under which any
Party’s operations are affected, and any declaration of Force Majeure by the
facility producing the Aluminum, or any other event beyond the reasonable
control of the Parties whether or not similar to the events or occurrences
enumerated above. In no circumstances shall problems with making payments
constitute Force Majeure.     3.3   Notice         Upon the occurrence of an
event of Force Majeure, the Affected Party shall promptly give notice to the
other Party hereto setting forth the details of the event of Force Majeure and
an estimate of the likely duration of the Affected Party’s inability to fulfil
its obligations under this Agreement. The Affected Party shall use Commercially
Reasonable Efforts to remove the said cause or causes and to resume, with the
shortest possible delay, compliance with its obligations under this Agreement
provided that the Affected Party shall not be required to settle any strike,
lockout or labour dispute on terms not acceptable to it. When the said cause or
causes have ceased to exist, the Affected Party shall promptly give notice to
the other Party that such cause or causes have ceased to exist.     3.4   Pro
Rata Allocation         If the Supplier’s supply of any Aluminum to be delivered
to the Purchaser is stopped or disrupted by an event of Force Majeure, the
Supplier shall have the right to allocate its available supplies of such
Aluminum, if any, among any or all of its existing customers whether or not
under contract, in a fair and equitable manner. In addition, where the Supplier
is the Affected Party, it may (but shall not be required to) offer to supply,
from another source, Aluminum of similar quality in substitution for the
Aluminum subject to the event of Force Majeure to satisfy that amount which
would have otherwise been sold and purchased hereunder at a price which may be
more or less than the price hereunder.



--------------------------------------------------------------------------------



 



12

  3.5   Consultation         Within thirty (30) days of the cessation of the
event of Force Majeure, the Parties shall consult with a view to reaching
agreement as to the Supplier’s obligation to provide, and the Purchaser’s
obligation to take delivery of, that quantity of Aluminum that could not be sold
and purchased hereunder because of the event of Force Majeure, provided that any
such shortfall quantity has not been replaced by substitute Aluminum pursuant to
the terms above.         In the absence of any agreement by the Parties, failure
to deliver or accept delivery of Aluminum which is excused by or results from
the operation of the foregoing provisions of this Section 3 shall not extend the
Term of this Agreement and the quantities of Aluminum to be sold and purchased
under this Agreement shall be reduced by the quantities affected by such
failure.     3.6   Termination

  (a)   If an event of Force Majeure where the Affected Party is the Purchaser
shall continue for more than ***consecutive calendar months, then the Supplier
shall have the right to terminate this Agreement.

  (b)   If an event of Force Majeure where the Affected Party is the Supplier
shall continue for more than *** consecutive calendar months, then the Purchaser
shall have the right to terminate this Agreement.

4. ASSIGNMENT

  4.1   Prohibition on Assignments         No Party shall assign or transfer
this Agreement, in whole or in part, or any interest or obligation arising under
this Agreement, except as permitted by Section 4.2, without the prior written
consent of the other Party.

  4.2   Assignment within Alcan Group or Novelis Group

  (a)   With the consent of Novelis, such consent not to be unreasonably
withheld or delayed, Alcan may elect to have one or more of the Persons
comprising the Alcan Group assume the rights and obligations of the Supplier
under this Agreement, provided that

 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



 



13

  (i)   Alcan shall remain fully liable for all obligations of the Supplier
hereunder, and     (ii)   the transferee will remain at all times a member of
the Alcan Group;

      any such successor to Alcan as a Supplier under this Agreement shall be
deemed to be the “Supplier” for all purposes of the Agreement.     (b)   With
the consent of Alcan, such consent not to be unreasonably withheld or delayed,
Novelis may elect to have one or more of the Persons comprising the Novelis
Group assume the rights and obligations of the Purchaser under this Agreement,
provided that

  (i)   Novelis shall remain fully liable for all obligations of the Purchaser
hereunder, and     (ii)   the transferee will remain at all times a member of
the Novelis Group;

      any such successor to Novelis as Purchaser under this Agreement shall be
deemed to be the “Purchaser” for all purposes of this Agreement.

5. TERM AND TERMINATION

  5.1   Term         The term of this Agreement (the “Term”) shall commence on
*** and terminate on ***, unless terminated earlier or extended pursuant to the
provisions of this Agreement.

  5.2   Extension         One year prior to the expiration of the Term or any
extension thereof, the Parties, upon the request of any Party, shall meet to
negotiate in good faith a possible extension of the Term for a further period on
terms to be mutually agreed. If no such Agreement is reached between the
Parties, the Agreement shall terminate upon expiry of the Term or the relevant
extension thereof.

 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------



 



14

  5.3   Termination         This Agreement shall terminate:

  (a)   upon expiry of the Term;     (b)   upon the mutual agreement of the
Parties prior to the expiry of the Term;     (c)   pursuant to Section 3.6 as a
result of Force Majeure; or     (d)   upon the occurrence of an Event of
Default, in accordance with Section 6.

6. EVENTS OF DEFAULT

  6.1   This Agreement may be terminated in its entirety immediately at the
option of a Party (the “Terminating Party”), in the event that an Event of
Default occurs in relation to the other Party (the “Defaulting Party”), and such
termination shall take effect immediately upon the Terminating Party providing
notice to the Defaulting Party of the termination.         For the purposes of
this Agreement, each of the following shall individually and collectively
constitute an “Event of Default” with respect to a Party:

  (a)   such Party defaults in payment of any payments which are due and payable
by it pursuant to this Agreement, and such default is not cured within thirty
(30) days following receipt by the Defaulting Party of notice of such default;  
  (b)   such Party breaches any of its material obligations pursuant to this
Agreement (other than as set out in paragraph (a) above), and fails to cure it
within sixty (60) days after receipt of notice from the non-defaulting Party
specifying the default with reasonable detail and demanding that it be cured,
provided that if such breach is not capable of being cured within sixty
(60) days after receipt of such notice and the Party in default has diligently
pursued efforts to cure the default within the sixty (60) day period, no Event
of Default under this paragraph (b) shall occur;     (c)   such Party breaches
any material representation or warranty, or fails to perform or comply with any
material covenant, provision, undertaking or obligation in or of the Separation
Agreement;     (d)   in relation to the Purchaser (1) upon the occurrence of a
Non Compete Breach (as defined in the Separation Agreement) and the giving of
notice of the termination of this Agreement by Alcan to Novelis Inc. pursuant to
Section 14.03(b) of the Separation Agreement and pursuant to this paragraph of
this Agreement, or (2) upon the occurrence of a Change of Control Non Compete
Breach (as defined in the Separation Agreement) and the giving of notice of the
termination of this Agreement by Alcan to Novelis Inc. pursuant to
Section 14.04(e) of the Separation Agreement,



--------------------------------------------------------------------------------



 



15

      in which event the termination of this Agreement shall be effective
immediately upon Alcan providing Novelis Inc. notice pursuant to
Section 14.03(b) or Section 14.04(e) of the Separation Agreement;     (e)   such
Party (i) is bankrupt or insolvent or takes the benefit of any statute in force
for bankrupt or insolvent debtors, or (ii) files a proposal or takes any action
or proceeding before any court of competent jurisdiction for dissolution,
winding-up or liquidation, or for the liquidation of its assets, or a receiver
is appointed in respect of its assets, which order, filing or appointment is not
rescinded within sixty (60) days; or     (f)   proceedings are commenced by or
against such Party under the laws of any jurisdiction relating to
reorganization, arrangement or compromise.

7. DISPUTE RESOLUTION

  7.1   Disputes         The provisions of this Section 7 shall govern all
disputes, controversies or claims (whether arising in contract, delict, tort or
otherwise) between the Parties that may arise out of, or relate to, or arise
under or in connection with, this Agreement (a “Dispute”).

  7.2   Negotiation         The Parties hereby undertake to attempt in good
faith to resolve any Dispute by way of negotiation between senior executives who
have authority to settle such Dispute. In furtherance of the foregoing, any
Party may initiate the negotiation by way of a notice (an “Escalation Notice”)
demanding an in-person meeting involving representatives of the Parties at a
senior level of management of the Parties (or if the Parties agree, of the
appropriate strategic business unit or division within such Party). A copy of
any Escalation Notice shall be given to the Chief Legal Officer of each Party
(which copy shall state that it is an Escalation Notice pursuant to this
Agreement). Any agenda, location or procedures for such negotiation may be
established by the Parties from time to time; provided, however, that the
negotiation shall be completed within thirty (30) days of the date of the
Escalation Notice or within such longer period as the Parties may agree in
writing prior to the expiration of the initial thirty-day period.

  7.3   Mediation

  (a)   If the Dispute has not been resolved by negotiation as provided in
Section 7.2 within thirty (30) days of the date of the Escalation Notice or such
extended period as may be agreed by the Parties, or should the Parties fail to
meet within the said thirty-day period, the Parties shall endeavour to settle
the Dispute by mediation. The Party wishing to refer a Dispute to mediation
shall give written notice to the other (the “Mediation Notice”) describing the
Dispute, requiring



--------------------------------------------------------------------------------



 



16

      that the Dispute be submitted to mediation and proposing the name of a
suitable person to be appointed mediator.     (b)   If the other Party rejects
the proposed mediator and the Parties are unable to agree on a mediator within
fifteen (15) days of the Mediation Notice, then either Party may request the CPR
Institute for Dispute Resolution to appoint a mediator from the CPR Panel of
Distinguished Neutrals.     (c)   The mediator shall be entitled to make
recommendations to the Parties which, unless the Parties agree otherwise, shall
not be binding upon them.     (d)   The mediation shall continue until the
earliest to occur of the following: (i) the Parties reach agreement as to the
resolution of the Dispute, (ii) the mediator makes a finding that there is no
possibility of resolution through mediation, or (iii) sixty (60) days have
elapsed since the appointment of the mediator.     (e)   Each Party shall bear
its own costs in connection with the mediation; the fees and disbursements of
the mediator shall be borne equally by the Parties.     (f)   If the Parties
accept any recommendation made by the mediator or otherwise reach agreement as
to the resolution of the Dispute, such agreement shall be recorded in writing
and signed by the Parties, whereupon it shall become binding upon the Parties
and have, as between them, the authority of a final judgment or arbitral award
(res judicata).     (g)   The mediation shall be confidential and neither the
Parties (including their auditors and insurers) nor their counsel and any Person
necessary to the conduct of the mediation nor the mediator or any other neutral
involved in the mediation shall disclose the existence, content (including
submissions made, positions adopted and any evidence or documents presented or
exchanged), or outcome of any mediation hereunder without the prior written
consent of the Parties, except as may be required by Applicable Law or the
applicable rules of a stock exchange.     (h)   In the event that a Dispute is
referred to arbitration in accordance with Section 7.4 below, the mediator or
any other neutral involved in the mediation shall not take part in the
arbitration, whether as a witness or otherwise, and any recommendation made by
him in connection with the mediation shall not be relied upon by either Party
without the consent of the other Party and of the mediator or neutral, and
neither Party shall make use of or rely upon information supplied, positions
adopted, or arguments raised, by the other Party in the mediation.     (i)  
Subject to the right of the Parties to seek interim or conservatory relief from
a court of competent jurisdiction, as provided below in Section 7.4 (e) neither
Party shall be entitled to refer a Dispute to arbitration unless the dispute has



--------------------------------------------------------------------------------



 



17

      first been the subject of an Escalation Notice and been referred to
mediation in accordance with Sections 7.2 and 7.3.

  7.4   Arbitration

  (a)   Any Dispute which has not been resolved by negotiation or mediation as
provided herein shall, upon the request of either Party, be referred to and
finally resolved by arbitration in accordance with the Arbitration Rules of the
London Court of International Arbitration (“LCIA”) then in force (the “LCIA
Rules”).     (b)   The arbitral tribunal shall consist of three arbitrators. The
place of arbitration shall be Montréal, Canada. The language of the arbitration
shall be English.     (c)   The costs of the arbitration shall be specified by
the arbitral tribunal and shall be borne by the unsuccessful Party, unless the
arbitral tribunal, in its discretion, determines a different apportionment,
taking all relevant circumstances into account. The costs of arbitration
include, in addition to the costs of the arbitration as determined by the LCIA
Court under Article 28.1 of the LCIA Rules, the legal and other costs incurred
by the Parties, including: (i) the reasonable travel and other expenses of
witnesses; (ii) the reasonable fees and expenses of expert witnesses; and
(iii) the costs of legal representation and assistance, to the extent that the
arbitral tribunal determines that the amount of such costs is reasonable.    
(d)   The arbitral tribunal shall endeavour to issue its award within sixty
(60) days of the last hearing of the substantive issues in dispute between the
Parties; however, the arbitral tribunal shall not lose jurisdiction if it fails
to respect this delay. The arbitral award shall be final and binding.     (e)  
For the purposes of any interim or conservatory measure that may be sought in
aid of the arbitration proceedings, the Parties hereby irrevocably submit to the
non-exclusive jurisdiction of the competent court in the judicial district of
Montréal, Canada, and waive any right to invoke, and they hereby agree not to
invoke, any claim of forum non conveniens, inconvenient forum, or transfer or
change of venue. Without prejudice to such interim or conservatory remedies as
may be obtained from a competent court, the arbitral tribunal shall have full
authority to grant interim or conservatory remedies and to award damages for the
failure of any Party to respect the arbitral tribunal’s orders to that effect.  
  (f)   Neither the Parties (including their auditors and insurers) nor their
counsel and any Person necessary to the conduct of the arbitration nor the
arbitrators shall disclose the existence, content (including submissions and any
evidence or documents presented or exchanged), or outcome of any arbitration
hereunder without the prior written consent of the Parties, except as may be
required by Applicable Law or the applicable rules of a stock exchange.



--------------------------------------------------------------------------------



 



18



  7.5   Continuing Obligations

     The existence of a Dispute between the Parties with respect to this
Agreement shall not relieve either Party from performance of its obligations
under this Agreement that are not the subject of such Dispute.
8. MISCELLANEOUS

  8.1   Construction         In this Agreement, unless a clear contrary
intention appears:

  (a)   the singular number includes the plural number and vice versa;     (b)  
reference to any Person includes such Person’s successors and assigns but, if
applicable, only if such successors and assigns are not prohibited by this
Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity or individually;     (c)   reference to any gender
includes each other gender;     (d)   reference to any agreement, document or
instrument means such agreement, document or instrument as amended, modified,
supplemented or restated, and in effect from time to time in accordance with the
terms thereof subject to compliance with the requirements set forth herein;    
(e)   reference to any Applicable Law means such Applicable Law as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder, and
reference to any section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such section or other provision;     (f)   “herein”, “hereby”,
“hereunder”, “hereof”, “hereto” and words of similar import shall be deemed
references to this Agreement or to the relevant Ancillary Agreement as a whole
and not to any particular Article, Section or other provision hereof or thereof;
    (g)   “including” (and with correlative meaning “include”) means including
without limiting the generality of any description preceding such term;     (h)
  the Table of Contents and headings are for convenience of reference only and
shall not affect the construction or interpretation hereof or thereof;     (i)  
with respect to the determination of any period of time, “from” means “from and
including” and “to” means “to but excluding”; and



--------------------------------------------------------------------------------



 



19

  (j)   references to documents, instruments or agreements shall be deemed to
refer as well to all addenda, exhibits, schedules or amendments thereto.

  8.2   Notices         All notices and other communications under this
Agreement shall be in writing and shall be deemed to be duly given (a) on the
date of delivery, if delivered personally, (b) on the first Business Day
following the date of dispatch if delivered by a nationally recognized next-day
courier service, (c) on the date of actual receipt if delivered by registered or
certified mail, return receipt requested, postage prepaid or (d) if sent by
facsimile transmission, when transmitted and receipt is confirmed by telephone.
All notices hereunder shall be delivered as follows:         If to the
Purchaser, to:

Novelis Inc.
3399 Peachtree Road NE, Suite 1500
Atlanta, Georgia 30326
Fax: 404-814-4272
Attention: General Counsel
If to the Supplier, to:
Rio Tinto Alcan Inc.
1188 Sherbrooke Street West
Montreal, Quebec
H3A 3G2
Fax: 514-848-8115
Attention: Chief Legal Officer

      Any Party may, by notice to the other Party, change the address or fax
number to which such notices are to be given.

  8.3   Governing Law         This Agreement shall be governed by and construed
and interpreted in accordance with the laws of the Province of Quebec and the
laws of Canada applicable therein, irrespective of conflict of laws principles
under Quebec law, as to all matters, including matters of validity,
construction, effect, enforceability, performance and remedies.



--------------------------------------------------------------------------------



 



20

  8.4   Judgment Currency         The obligations of a Party to make payments
hereunder shall not be discharged by an amount paid in any currency other than
Dollars, whether pursuant to a court judgment or arbitral award or otherwise, to
the extent that the amount so paid upon conversion to Dollars and transferred to
an account indicated by the Party to receive such funds under normal banking
procedures does not yield the amount of Dollars due, and each Party hereby, as a
separate obligation and notwithstanding any such judgment or award, agrees to
indemnify the other Party against, and to pay to such Party on demand, in
Dollars, any difference between the sum originally due in Dollars and the amount
of Dollars received upon any such conversion and transfer.     8.5   Entire
Agreement         This Agreement and schedules, exhibits, annexes and appendices
hereto and thereto and the specific agreements contemplated herein or thereby
contain the entire agreement between the Parties with respect to the subject
matter hereof and supersede all previous agreements, including the Original
Agreement and the letter agreement dated July 11, 2007, negotiations,
discussions, writings, understandings, commitments and conversations with
respect to such subject matter. No agreements or understandings exist between
the Parties with respect to the subject matter hereof other than those set forth
or referred to herein or therein.     8.6   Severability         If any
provision of this Agreement or the application thereof to any Person or
circumstance is determined by a court of competent jurisdiction to be invalid,
void or unenforceable, the remaining provisions hereof, or the application of
such provision to Persons or circumstances or in jurisdictions other than those
as to which it has been held invalid or unenforceable, shall remain in full
force and effect and shall in no way be affected, impaired or invalidated
thereby, so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner adverse to any Party. Upon
such determination, the Parties shall negotiate in good faith in an effort to
agree upon such a suitable and equitable provision to effect the original intent
of the Parties.     8.7   Survival         The obligations of the Parties under
Sections 2.6, 2.7, 2.8, 7, 8.14 and 8.15 and liability for the breach of any
obligation contained herein shall survive the expiration or earlier termination
of this Agreement.     8.8   Execution in Counterparts         This Agreement
may be executed in one or more counterparts, all of which shall be considered
one and the same agreement, and shall become effective when one or more
counterparts have been signed by each of the Parties and delivered to the other
Party.



--------------------------------------------------------------------------------



 



21

  8.9   Amendments         No provisions of this Agreement shall be deemed
waived, amended, supplemented or modified by any Party, unless such waiver,
amendment, supplement or modification is in writing and signed by the authorized
representative of the Party against whom it is sought to enforce such waiver,
amendment, supplement or modification.     8.10   Waivers         No failure on
the part of a Party to exercise and no delay in exercising, and no course of
dealing with respect to, any right, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege under this Agreement preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
remedies provided herein are cumulative and not exclusive of any remedies
provided by Applicable Law.     8.11   No Partnership         Nothing contained
herein or in the Agreement shall make a Party a partner of any other Party and
no Party shall hold out the other as such.     8.12   Taxes, Royalties and
Duties         All royalties, taxes and duties imposed or levied on any Aluminum
delivered hereunder (other than any taxes on the income of the Supplier) shall
be for the account of and paid by the Purchaser.     8.13   Limitations of
Liability         Neither Party shall be liable to the other Party for any
indirect, collateral, incidental, special, consequential or punitive damages,
lost profit or failure to realize expected savings or other commercial or
economic loss of any kind, howsoever caused, and on any theory of liability
(including negligence) arising in any way out of this Agreement.     8.14  
Confidentiality

  (a)   Subject to Section 8.15, each Party shall hold, and shall cause its
respective Group members and its respective Affiliates (whether now an Affiliate
or hereafter becoming an Affiliate) and its Representatives to hold, in strict
confidence, with at least the same degree of care that applies to its own
confidential and proprietary Information, all confidential and proprietary
Information concerning the other Group (or any member thereof) that is either in
its possession (including Information in its possession prior to the date
hereof) or furnished by the other Group (or any member thereof) or by any of its
Affiliates (whether now an Affiliate or hereafter becoming an Affiliate) or
their respective Representatives at any time pursuant to this Agreement or the
transactions contemplated hereby (any such Information referred to herein as
“Confidential Information”), and shall not use, and shall cause its



--------------------------------------------------------------------------------



 



22

      respective Group members, Affiliates and Representatives not to use, any
such Confidential Information other than for such purposes as shall be expressly
permitted hereunder or thereunder. Notwithstanding the foregoing, Confidential
Information shall not include Information that is or was (i) in the public
domain other than by the breach of this Agreement or by breach of any other
agreement relating to confidentiality between or among the Parties and/or their
respective Group members, their respective Affiliates or Representatives,
(ii) lawfully acquired by such Party (or any member of the Group to which such
Party belongs or any of such Party’s Affiliates) from a Third Party not bound by
a confidentiality obligation, or (iii) independently generated or developed by
Persons who do not have access to, or descriptions of, any such confidential or
proprietary Information of the other Party (or any member of the Group to which
such Party belongs).     (b)   Each Party shall maintain, and shall cause its
respective Group members to maintain, policies and procedures, and develop such
further policies and procedures as will from time to time become necessary or
appropriate, to ensure compliance with this Section 8.14(a).     (c)   Each
Party agrees not to release or disclose, or permit to be released or disclosed,
any Confidential Information to any other Person, except its Representatives who
need to know such Confidential Information (who shall be advised of their
obligations hereunder with respect to such Confidential Information), except in
compliance with Section 8.15. Without limiting the foregoing, when any
Information furnished by the other Party after the Effective Time pursuant to
this Agreement is no longer needed for the purposes contemplated by this
Agreement, each Party will promptly, after request of the other Party and at the
election of the Party receiving such request, return to the other Party all such
Information in a printed or otherwise tangible form (including all copies
thereof and all notes, extracts or summaries based thereon) and destroy all
Information in an electronic or otherwise intangible form and certify to the
other Party that it has destroyed such Information (and such copies thereof and
such notes, extracts or summaries based thereon). Notwithstanding the foregoing,
the Parties agree that to the extent some Information to be destroyed or
returned is retained as data or records for the purpose of business continuity
planning or is otherwise not accessible in the Ordinary Course of Business, such
data or records shall be destroyed in the Ordinary Course of Business in
accordance, if applicable, with the business continuity plan of the applicable
Party.



--------------------------------------------------------------------------------



 



23



  8.15   Protective Arrangements         In the event that any Party or any
member of its Group or any Affiliate of such Party or any of their respective
Representatives either determines on the advice of its counsel that it is
required to disclose any Confidential Information (the “Disclosing Party”)
pursuant to Applicable Law or receives any demand under lawful process or from
any Governmental Authority to disclose or provide Confidential Information of
the other Party (or any member of the Group to which such Party belongs), the
Disclosing Party shall, to the extent permitted by Applicable Law, promptly
notify the other Party prior to the Disclosing Party disclosing or providing
such Confidential Information and shall use commercially reasonable efforts to
cooperate with the Requesting Party so that the Requesting Party may seek any
reasonable protective arrangements or other appropriate remedy and/or waive
compliance with this Section 8.15. All expenses reasonably incurred by the
Disclosing Party in seeking a protective order or other remedy will be borne by
the Requesting Party. Subject to the foregoing, the Disclosing Party may
thereafter disclose or provide such Confidential Information to the extent (but
only to the extent) required by such Applicable Law (as so advised by legal
counsel) or by lawful process or by such Governmental Authority and shall
promptly provide the Requesting Party with a copy of the Confidential
Information so disclosed, in the same form and format as disclosed, together
with a list of all Persons to whom such Confidential Information was disclosed.

[The remainder of this page is intentionally blank.]



--------------------------------------------------------------------------------



 



24

IN WITNESS WHEREOF, the Parties hereto have caused this Amended and Restated
Metal Supply Agreement to be executed by their duly authorized representatives
as of the date first hereinabove written.

            NOVELIS INC.
      By:   /s/ Martha Brooks         Name:           Title:           RIO TINTO
ALCAN INC.
      By:   /s/ Jacynthe Cote         Name:           Title:        